Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among VISION-SCIENCES, INC. , VISOR MERGER SUB LLC , and UROPLASTY, INC. Dated December 21, 2014 Certain schedules to this Agreement and Plan of Merger have been omitted from this filing pursuant to Item 601(b)(2) of Regulation S-K. The registrant will furnish copies of any such schedules to the SEC upon request. TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 2 Definitions 2 Other Definitional Provisions 13 ARTICLE 2 THE MERGER 14 Shares of Merger Sub 14 The Merger 14 Closing 15 Effective Time 15 Effects of the Merger 15 Certificate of Formation and Limited Liability Company Agreement 15 Directors and Officers of Surviving Company 15 Treatment of Union Shares and Union Equity Awards 15 Closing of Union Transfer Books 18 Exchange Fund; Exchange of Certificates 18 Withholding 20 Interest; No Liability 20 Adjustments to Prevent Dilution 21 Further Action 21 Post-Merger Operations 21 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF UNION 21 Organization and Corporate Power 21 Authorization; Valid and Binding Agreement 22 Capital Stock 22 Subsidiaries 23 No Breach 23 Consents, etc 23 SEC Reports; Disclosure Controls and Procedures 24 No Undisclosed Liabilities 25 Absence of Certain Developments 25 Title to Properties 27 Tax Matters 27 Contracts and Commitments 29 Intellectual Property 31 Litigation 31 Insurance 32 Employee Benefit Plans 32 Compliance with Law; Permits 33 Environmental Compliance and Conditions 34 Employment and Labor Matters 35 FDA and Regulatory Matters 35 Brokerage 38 Disclosure 38 Board Approval; Vote Required 38 Opinion 39 No Other Representations and Warranties 39 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF VISOR AND MERGER SUB 39 Organization and Corporate Power 39 Authorization; Valid and Binding Agreement 40 Capital Stock 40 Subsidiaries 41 No Breach 41 Consents, etc 41 SEC Reports; Disclosure Controls and Procedures 42 No Undisclosed Liabilities 43 Absence of Certain Developments 43 Title to Properties 45 Tax Matters 45 Contracts and Commitments 47 Intellectual Property 49 Litigation 50 Insurance 50 Employee Benefit Plans 50 Compliance with Law; Permits 51 Environmental Compliance and Conditions 52 Employment and Labor Matters 53 FDA and Regulatory Matters 53 Brokerage 56 Disclosure 56 Board Approval; Vote Required 56 Opinion 56 Merger Sub 57 No Other Representations and Warranties 57 ARTICLE 5 COVENANTS RELATING TO CONDUCT OF BUSINESS 57 Covenants of Union 57 Covenants of Visor 60 ARTICLE 6 ADDITIONAL COVENANTS OF THE PARTIES 64 Investigation 64 Registration Statement and Proxy Statement for Shareholder Approval 64 Shareholders’ Meetings 65 Non-Solicitation 66 Regulatory Approvals; Additional Agreements 70 Employee and Labor Matters 72 Indemnification of Officers and Directors 73 Public Disclosure 75 ii NASDAQ Listing of Additional Shares 75 Takeover Laws 75 Section 16 75 Ticker Symbol 76 Certificate of Incorporation 76 No Control of Other Party’s Business 76 ARTICLE 7 CONDITIONS TO CLOSING 76 Conditions to All Parties’ Obligations 76 Conditions to Visor’s and Merger Sub’s Obligations 77 Conditions to Union’s Obligations 78 Waiver of Conditions 79 ARTICLE 8 TERMINATION 79 Termination 79 Effect of Termination 81 Termination Fees 81 ARTICLE 9 MISCELLANEOUS 83 Expenses 83 Amendment 83 Waiver 84 No Survival of Representations and Warranties 84 Entire Agreement; Counterparts 84 Applicable Law; Jurisdiction 84 Waiver of Jury Trial 85 Assignability 85 No Third Party Beneficiaries 85 Notices 85 Severability 87 Specific Performance 87 Schedule 1 – Shareholders Delivering Voting Agreements Schedule 2.07 – Directors and Officers of Surviving Company Schedule 2.15 – Visor Directors and Officers after the Effective Time Exhibit A – Certificate of Incorporation Exhibit B-1 – Voting Agreement – Visor Shareholders Exhibit B-2 – Voting Agreement – Union Shareholders Exhibit C – Visor Convertible Debt and Warrant Amendments iii AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is dated December 21, 2014, by and among Vision-Sciences, Inc., a Delaware corporation (“ Visor ”), Visor Merger Sub LLC, a Delaware limited liability company of which Visor is the sole member (“ Merger Sub ”), and Uroplasty, Inc., a Minnesota corporation (“ Union ”). Capitalized terms used and not otherwise defined herein have the meanings set forth in ARTICLE 1 below. WHEREAS, the Visor Board and Union Board have determined that a business combination between Visor and Union presents an opportunity for their respective companies to achieve long-term financial and strategic benefits and accordingly have determined to effect a business combination upon the terms and conditions set forth in this Agreement; WHEREAS, the Visor Board and the Union Board propose to effect such business combination pursuant to which Union will merge with and into Merger Sub, with Merger Sub surviving with Visor as its sole member, and pursuant to which each Union Share outstanding at the Effective Time will be converted into the right to receive Visor Shares as more fully provided in this Agreement; WHEREAS, for U.S. federal income tax purposes, it is intended that (i) the Merger qualify as a “reorganization” within the meaning of Section 368(a) of the Code and (ii) this Agreement constitutes, and is adopted as, a “plan of reorganization” for purposes of Section 354 and 361 of the Code. For federal income tax purposes, Merger Sub will be treated as a disregarded entity for all purposes of the Code, and the Merger will be treated for federal income tax purposes as a merger by and between Visor and Union; WHEREAS, the Union Board has determined that the Merger and the transactions contemplated by this Agreement are advisable and in the best interests of Union Shareholders and, by resolutions duly adopted, has approved and adopted this Agreement and resolved to recommend that Union Shareholders adopt this Agreement and approve the transactions contemplated by this Agreement, including the Merger, pursuant to Section 302A.613 of the MBCA (the “ Union Recommendation ”); WHEREAS, the Visor Board has determined that this Agreement and the other transactions contemplated by this Agreement, pursuant to which the Visor Shareholders would have a continuing equity interest in the combined businesses through the continued ownership of Visor Shares, are in the best interests of Visor and the Visor Shareholders and, by resolutions duly adopted, has approved and adopted this Agreement and the proposal to amend and restate Visor’s certificate of incorporation, effective as of the Effective Time, and resolved to recommend that the Visor Shareholders: (i) approve the issue of Visor Shares in connection with the Merger; (ii) increase the number of Visor Shares available for issuance pursuant to equity-based awards under the Visor Plans, pursuant to one or more plans to be newly created, by 12,300,000 Visor Shares; (iii)adopt the proposal of the Visor Board to amend and restate Visor’s certificate of incorporation, including increasing the number of authorized shares and the name change contemplated thereby; (iv)appoint the nominees for the Visor Board as set forth in Schedule 2.1 5 ; (v) approve this Agreement and the transactions contemplated hereby; (vi) if required by NASDAQ rules, approve the Visor Convertible Debt and Warrant Amendments; and (vii) adopt any other resolution necessary to effect the transactions contemplated by this Agreement (collectively, the “ Visor Recommendation ”); WHEREAS, the Merger Sub Board, by resolutions duly adopted, have approved and adopted this Agreement; WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition and inducement to the parties’ willingness to enter into this Agreement, the Visor Shareholders and the Union Shareholders set forth on Schedule 1 have executed and delivered Voting Agreements; and WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition and inducement to Union’s willingness to enter into this Agreement, Visor and Mr. Lewis C. Pell shall have entered into the Visor Convertible Debt and Warrant Amendments. NOW, THEREFORE, in consideration of the premises, representations and warranties and mutual covenants contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties agree as follows: ARTICLE 1 DEFINITIONS Definitions . For purposes hereof, the following terms, when used herein with initial capital letters, shall have the respective meanings set forth herein: “ Acceptable Confidentiality Agreement ” has the meaning set forth in Section . “ Acquisition Proposal ” shall mean any proposal, offer or inquiry, whether or not in writing, for any transaction or series of transactions involving the (i) direct or indirect acquisition or purchase of a business or assets that constitutes twenty percent (20%) or more of the consolidated net revenues, net income or the assets (based on the fair market value thereof) of such party and its Subsidiaries, taken as a whole, (ii) direct or indirect acquisition or purchase of twenty percent (20%) or more of any class of equity securities or capital stock of such party or any of its Subsidiaries whose business constitutes twenty percent (20%) or more of the consolidated net revenues, net income or assets of such party and its Subsidiaries, taken as a whole, or (iii) merger, consolidation, restructuring, transfer of assets or other business combination, sale of shares of capital stock, tender offer, share exchange, exchange offer, recapitalization, stock repurchase program or other similar transaction that if consummated would result in any Person or Persons beneficially owning twenty percent (20%) or more of any class of equity securities of such party or any of its Subsidiaries whose business constitutes twenty percent (20%) or more of the consolidated net revenues, net income or assets of such party and its Subsidiaries, taken as a whole, other than the transactions contemplated by this Agreement. “ Action ” means any pending or threatened claim, demand, notice, action, suit, arbitration, proceeding or investigation. 2 “ Activities ” has the meaning set forth in Section 6.01(a)
